 1   NICOLA T. HANNA
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     JOHN D. ELLIS (Cal. Bar No. 322922)
 4   Assistant United States Attorneys
           Federal Building, Suite 7211                                  JS-6
 5         300 North Los Angeles Street
           Los Angeles, California 90012
 6         Telephone: (213) 894-2740
           Facsimile: (213) 894-0115
 7         E-mail:      john.ellis3@usdoj.gov
 8   Attorneys for the
     United States of America
 9
10                            UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                   EASTERN DIVISION
13   NAVREET THIND ET AL.,                          Civil No. 5:18-cv-02543-JGB-SHK
14              Plaintiffs,                         Judgment
15                     v.
16   UNITED STATES OF AMERICA,
17              Defendant.
18
19         The Court, having read and considered the parties’ Stipulation for Entry of
20   Judgment (Stipulation, ECF No. 20) filed July 12, 2019.
21
22
23
24
25
26
27
28
                                                1
 1         ORDERS, ADJUDGES, AND DECREES that as of April 15, 2016, there is an
 2   overpayment in the amount of $56,826 relating to Navreet Thind and Gurdish P. Singh’s
 3   joint federal income tax return for the 2015 tax year. Statutory interest on the
 4   overpayment will accrue as provided by law until it is paid in full.
 5
 6    Dated: July 18, 2019
                                                HON. JESUS G. BERNAL
 7                                              UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
